department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number number release date tege t1 date uil legend g h x dear ------------------ we have considered your ruling_request dated date requesting approval of a set-aside of your income under the suitability test of sec_4942 of the internal_revenue_code and sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations beginning on you tax_year --------- ---- -------------------------- revenue code the code and are a private_foundation under sec_509 of the code you propose to set_aside x dollars of your income pursuant to sec_4942 of the code your specific project for the income is to renovate h which is an organization exempt from federal_income_tax under sec_501 of the code you represent that all of the amounts to be set_aside for this specific project will be paid out for this project within months from the time when your first amount of income is set_aside you further state that the cost of the project can better be accomplished by the use of a set-aside of your income rather than by immediate you g are exempt from federal_income_tax under sec_501 of the internal sec_4942 of the code imposes an excise_tax on any private_foundation that sec_509 of the code describes organizations exempt from federal income sec_4942 of the code provides that in general a qualifying_distribution is payment of your funds because the project requires an amount more than your annual distributable income under sec_4942 of the code and because it will be paid later when and as the church is being renovated sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable scientific or educational_purposes provided no part of the organization’s net_income inures to the benefit of any private_shareholder_or_individual tax under sec_501 of the code that are private_foundations subject_to the private_foundation provisions of chapter of the code does not expend qualifying distributions for exempt purposes at least equal to its distributable_amount for its tax_year any amount including reasonable and necessary administrative expenses paid to accomplish or to acquire an asset used directly in carrying on one or more of the purposes described in sec_170 of the code which includes charitable purposes aside for a specific project which comes within one or more purposes described in sec_170 of the code may be treated as a qualifying_distribution if the amount meets the set-aside_requirements of sec_4942 of the code sec_4942 of the code provides in pertinent part that an amount set_aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the private_foundation establishes for the satisfaction of the secretary that the amount set_aside will be paid for the specific project within five years and that the suitability test for the set-aside under sec_4942 of the code is met foundation at the time of the set-aside must establish to the satisfaction of the secretary that the specific project is one that can be better accomplished by the set-aside of income rather than by the immediate payment of funds regulations the regulations provides that the amounts of income set_aside for a specific project for one or more of the purposes described in sec_170 of c b of the code may be treated as qualifying distributions for the tax_year s in which such amounts are set_aside but not in the tax_year in which actually paid if the sec_4942 of the code provides a suitability test in which the private sec_4942 of the code provides that an amount of income that is set sec_53_4942_a_-3 of the foundation and similar excise_taxes sec_53_4942_a_-3 of the regulations provides that its suitability test for a sec_53_4942_a_-3 of the regulations provides that a private_foundation requirements of sec_4942 of the code are met the requirements are met if the foundation establishes to the satisfaction of the commissioner that the amount set_aside will be paid within months after it is set_aside and the set-aside otherwise meets the suitability test of sec_53_4942_a_-3 of the regulations set-aside is met if the foundation establishes that the specific project is one in which relatively long-term grants or expenditures must be met the regulation cites as an example of a suitable project a plan to erect a building to house the direct charitable educational or similar exempt_activities of the foundation such as a museum building even if the exact location and architectural plans have not been finalized must obtain internal_revenue_service approval of its set-aside of income under the suitability test by applying before the end of the tax_year in which the amount is set_aside you have timely sought approval of your set-aside of income in advance of the time when the amounts of income are to be set_aside as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations you represent that your amounts of income to be set_aside for this specific project will be paid out for this project within months from the time when the first amount is set_aside as required by sec_4942 of the code and sec_53 a - b of the regulations immediate payment under the suitability test of sec_4942 of the code and sec_53_4942_a_-3 of the regulations because this set-aside will provide adequate time for the grant funds to be earned by you and paid out when and as the renovation of the church is underway requirements for a set-aside of income under the suitability test of sec_4942 of the code and sec_53_4942_a_-3 of the regulations renovation for h will be a qualified_distribution under sec_4942 of the code and sec_53_4942_a_-3 of the regulations for the tax years ending ----------- ---------------------------through -------------------------- when such amounts of income are set_aside sec_53_4942_a_-3 of the regulations provides that any set-aside approval by the internal_revenue_service must be evidenced by the entry of a dollar amount in your books_and_records as a pledge or obligation to be paid at a future date or dates accordingly we rule that your set-aside of x dollars of your income for this church your project is better accomplished by this set-aside of income rather than by thus your specific project of a grant for this church’s renovation meets the because this ruling letter could help to resolve any questions please keep it in your further the amount of the set-aside must be taken into account in determining your minimum_investment_return see sec_53_4942_a_-2 of the regulations and any income attributable to a set-aside must be taken into account in computing your adjusted_net_income see sec_53_4942_a_-2 of the regulations permanent records and include a copy in your annual return on form_990-pf the code provides that it may not be used or cited as precedent michael seto manager exempt_organizations technical group this ruling is directed only to the organization that requested it sec_6110 of sincerely
